Exhibit 10.9(jj)

PEDIATRIC SERVICES OF AMERICA, INC.

LONG-TERM INCENTIVE PLAN

Effective October 1, 2005

ARTICLE I

Purpose

The purpose of this Plan is to provide long-term incentive compensation to
Eligible Executives of Pediatric Services of America, Inc., a Georgia
corporation and/or its subsidiaries who make substantial contributions to the
success of their employers, to provide a means for such Eligible Executives to
participate in such success, and to assist in attracting and retaining the
highest quality individuals in key executive positions. This Plan, which is
effective October 1, 2005, supersedes and replaces all long-term cash incentive
plans previously adopted by the Company for such persons, except with respect to
any awards made but not earned prior to October 1, 2005.

ARTICLE II

Definitions

The following words and phrases shall have the respective meanings set forth
below (unless the context indicates otherwise).

2.01 “Award Opportunity” shall mean the stated cash amount(s) to which
Participants will be entitled at the end of the Performance Period, upon
achievement of the Performance Goals established at the time the Award
Opportunity is granted.

2.02 “Beneficiary” shall mean the beneficiary designated by the Participant,
pursuant to procedures established by the Company, to receive amounts due the
Participant in the event of the Participant’s death. If the Participant does not
make an effective designation, then the Beneficiary will be deemed to be the
Participant’s estate.

2.03 “Code” shall mean the Internal Revenue Code of 1986, as amended.

2.04 “Committee” shall mean the Compensation Committee of the Company’s Board of
Directors, as the same from time to time may be constituted.

2.05 “Common Stock” shall mean the Common Stock, $0.01 par value per share, of
the Company.

2.06 “Company” shall mean Pediatric Services of America, Inc., a Georgia
corporation.

2.07 “Compensation” shall mean the Participant’s annual base pay.

2.08 “Eligible Executive” shall mean a corporate vice-president or officer and
any other key



--------------------------------------------------------------------------------

management personnel of the Company or a subsidiary or division of the Company
as determined by the Committee from time to time. An Eligible Executive shall
not include an individual who is not a full-time employee and shall not include
any individual who is a member of the Board of Directors unless such individual
is also an employee of the Company.

2.09 “Employer” shall mean Pediatric Services of America, Inc., a Georgia
corporation or the subsidiary or affiliate by whom the Participant is employed
at the time in question.

2.10 “Participant” shall mean any Eligible Executive to whom an Award
Opportunity has been granted but not yet paid pursuant to this Plan.

2.11 “Performance Goals” shall mean the objectives established by the Committee
for each Performance Period, for the purpose of determining when an Award
Opportunity subject to such objectives is earned, which shall consist of any one
or more of the following business or financial goals of the Company:
(1) earnings per share; (2) EBITDA; (3) operating profit; (4) net income;
(5) total return to shareholders; (6) cash flow/net assets ratio; (7) return on
tangible assets; (8) return on total capital; (9) return on equity; and
(10) return on total assets.

If the Committee makes an Award Opportunity subject to a particular Performance
Goal, the Committee shall adopt or confirm a written definition of that
Performance Goal at the time of the Award Opportunity. Performance Goal
objectives may be described in terms of Company-wide objectives or objectives
that are related to a specific division, subsidiary, Employer, department,
region, or function in which the Participant is employed. Performance Goals may
be made relative to the performance of other corporations.

The Committee retains the discretion to adjust as necessary the terms of any
Performance Goal to reflect any changes in generally accepted accounting
principles or to take into account any extraordinary events that may have
occurred, such as a contemplated asset disposition, for purposes of determining
whether a particular Performance Goal has been obtained.

2.12 “Performance Period” shall mean the three-year period over which the
Performance Goals must be met.

2.13 “Plan” shall mean this Pediatric Services of America, Inc. Long-Term
Incentive Plan.

2.14 “Separation from Service” shall have the meaning provided in
Section 409A(a)(2)(A)(i) of the Code.

ARTICLE III

Eligibility

All Eligible Executives, as determined by the Committee, from time to time,
shall be eligible for participation in this Plan; provided, however, that as a
condition to participation in the Plan each Eligible Executive must sign a
non-competition, non-disclosure and non-solicitation agreement in a form
satisfactory to the Company.

 

2



--------------------------------------------------------------------------------

ARTICLE IV

Selection of Participants and Grant of Award Opportunities

The Committee shall determine, from time to time, those Eligible Executives who
are to be granted Award Opportunities. Except as otherwise determined by the
Committee, the target amount of the Award Opportunity for an Eligible Executive
shall be equal to the percentage of Compensation as shown in the following
table. All Award Opportunities shall be paid in cash.

 

Chief Executive Officer

   100 %

Chief Financial Officer

   75 %

Vice President Nursing/PPEC

   50 %

Vice President RTES

   50 %

Vice President CAO

   50 %

Vice President Business Development

   50 %

Vice President Reimbursement

   25 %

Vice President General Counsel

   20 %

Vice President Human Resources

   20 %

Vice President Compliance

   20 %

Vice President IT

   20 %

ARTICLE V

Payment of Award Opportunities

5.01 Subject to the provisions of Article IV, a Participant shall be entitled to
receive the cash to which his Award Opportunity entitles him as soon as
practicable after the end of the Performance Period with respect to that Award
Opportunity; provided, however, that:

(A) Except as may otherwise be provided in an individual’s employment agreement,
each Award Opportunity granted under the Plan shall be forfeited and canceled in
all respects, and no cash shall be delivered or paid to the Participant thereof,
in the event that:

(1) The employment of the Participant by the Employer is terminated, either
voluntarily or involuntarily, by the Employer or the Participant, for any reason
whatsoever (subject to the provisions of Article VI hereof) prior to the end of
the Performance Period for that Award Opportunity; or

 

3



--------------------------------------------------------------------------------

(2) The employment status of the Participant has changed prior to the end of the
Performance Period for that Award Opportunity so that the Participant is no
longer an Eligible Executive.

(B) The Committee shall establish, for each Performance Period, the goals based
on one or more Performance Goals. The goals will be established with
consideration given to the economic conditions existing at the time said goals
are established. The Committee shall deliver to each Participant written notice
of the goals established for the Performance Period to which said Award
Opportunity relates, along with the forfeiture provisions relating to said Award
Opportunity. The Committee may not increase the amount of an Award Opportunity
that would otherwise be paid.

(C) A portion, or all, of each Award Opportunity shall be forfeited and canceled
in all respects, and no cash shall be delivered or paid with respect to the
portion of such Award Opportunity so forfeited and canceled, in the event that
the aggregate Performance Goal for the Performance Period with respect to the
Award Opportunity is not at least equal to the following schedule, or some other
minimum established by the Committee and communicated to Participants at the
time of the Award Opportunity:

 

Percentage of

Performance Goal Achieved

   Percentage of Payout

Less than 80%

   0%

80%

   50%

85%

   62.5%

90%

   75%

95%

   87.5%

100%

   100%

(D) Nothing contained in this Article V or elsewhere in this Plan shall
eliminate, impair or otherwise affect the right of the Employer to terminate or
change the employment of any Eligible Executive at any time, and the grant of an
Award Opportunity to any such Eligible Executive shall not be deemed to, and
shall not, result in any agreement, expressed or implied, by the Employer to
retain such person in any specific position or in its employ for the duration of
the Performance Period with respect to such Award Opportunity or for any other
period.

ARTICLE VI

Death or Disability of Eligible Executive

or Change in Control of the Company

6.01 In the event of the termination of employment with the Employer during any
Performance Period of any Participant by reason of death, each Participant (or
such Participant’s estate) shall be entitled to receive an Award Opportunity in
cash equivalent to a pro rata portion of the amount which said Participant would
have received, if the employment

 

4



--------------------------------------------------------------------------------

of such Participant had continued through the Performance Period for such Award
Opportunity, based upon the level of actual achievement of the Performance Goal
for the fiscal year in which the Participant’s death occurred. This pro rata
portion shall be computed as follows:

 

Year in the Performance Period

In Which Participant’s Death Occurs

   % of Award Opportunity Paid

Year One

   33%

Year Two

   67%

Year Three

   100%

Any such payment shall be made as soon as practicable following the close of the
fiscal year in which such Participant’s death occurred.

6.02 In the event of the termination of employment with the Employer during any
Performance Period of any Participant by reason of the Disability of such
Participant, the Committee may, but shall not be obligated to, waive the
continuation of the employment requirement set forth in section 5.01(A)(1)
above. In the event that such requirement is waived, such Participant will be
entitled to receive an Award Opportunity in cash equivalent to a pro rata
portion of the amount which said Participant would have received, if the
employment of such Participant had continued through the Performance Period for
such Award Opportunity. This pro rata portion shall be computed as follows:

The cash Award Opportunity which would have been earned based on the level of
actual achievement of the Performance Goal at the end of the Performance Period
will be multiplied by a fraction, the numerator of which shall be the number of
full calendar months during the Performance Period prior to the Participant’s
death, Disability or retirement, and the denominator of which shall be the
number of full calendar months contained in the complete Performance Period.

Any such payment shall be made as soon as practicable following the close of the
fiscal year in which such Participant’s Separation from Service occurred;
provided, however, that to the extent required under Section 409A of the Code,
no such payment shall be made to any Participant who is a “specified individual”
(as defined in Section 409A(a)(2)(B)(i)) before the date which is six (6) months
following such Separation from Service.

6.03 In the event of the termination of employment with the Employer of any
Participant after completing a Performance Period, but before distribution of
his Award Opportunity is made, such Participant or his estate, as the case may
be, will be entitled to receive the Award Opportunity to the same extent, in the
same manner and at the same time as if the employment of such Participant had
not terminated, except that if the Participant has directly or indirectly
engaged in any activity that is harmful to the Company or the Employer, as
determined by the Committee in its sole discretion (including without limitation
the disclosure or misuse of any confidential information or trade secrets of the
Company or the Employer), or has violated the terms of any non-compete,
non-disclosure or non-solicitation agreement, the Participant shall forfeit any
entitlement to such Award Opportunity.

 

5



--------------------------------------------------------------------------------

6.04 If there is a “Change in Control” of the Company, as hereinafter defined,
during any Performance Period, then, notwithstanding any other provision of this
Plan to the contrary, any Participant holding any Award Opportunity shall be
irrevocably entitled to receive a payout in cash of the amount of the Award
Opportunity under the following schedule:

 

Year in which Change in Control Occurs

   % of Award Opportunity Paid

Year One

   33%

Year Two

   67%

Year Three

   100%

Such payment will be made upon the effective date of a Change in Control of the
Company.

6.05 For purposes of this Article VI, a “Change in Control” of the Company shall
be deemed to have occurred upon the occurrence of any of the following events:

(A) Any sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation) in one or a series of related transactions, of
all or substantially all of the assets of Pediatric Services of America, Inc., a
Delaware corporation (“PSA”) and its Subsidiaries taken as a whole to any
“person” (as defined in Section 13(d) of the Exchange Act) or “group” (as
defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act);

(B) The adoption of a plan for the liquidation or dissolution of the Company or
PSA;

(C) the Company, PSA or PSA-Capital Corporation, a Delaware corporation
(“PSA-Capital”) consolidates with, or merges with or into, another “person” (as
defined above) or “group” (as defined above), in a transaction or series of
transactions in which the Voting Stock of the Company, PSA or PSA-Capital is
converted into or exchanged for cash, securities or other property, other than
any transaction where (1) the outstanding Voting Stock of the Company, PSA or
PSA-Capital is converted into or exchanged for Voting Stock of the surviving or
transferee corporation and (2) either (a) the “beneficial owners” ( as defined
in Rule 13d-3 and 13d-5 under the Exchange Act) of the outstanding Voting Stock
of the Company, PSA or PSA-Capital immediately prior to such transaction own
beneficially, directly or indirectly through one or more Subsidiaries, not less
than a majority of the total outstanding Voting Stock of the surviving or
transferee corporation immediately after such transaction, or (b) if immediately
prior to such transaction the Company (except with respect to PSA or
PSA-Capital), PSA-Capital or PSA is a direct or indirect Subsidiary of any other
Person (each such other Person, the “Holding Company”), the “beneficial owners”
(as defined above) of the outstanding Voting Stock of such Holding Company
immediately prior to such transaction own beneficially, directly or indirectly
through one or more Subsidiaries, not less than a majority of the outstanding
Voting Stock of the surviving or transferee corporation immediately after such
transaction; or

(D) The consummation of any transaction or series of related transactions

 

6



--------------------------------------------------------------------------------

(including, without limitation, by way of merger or consolidation) the result of
which is that any “person” (as defined above) or “group” (as defined above)
becomes the “beneficial owner” (as defined above) of more than 50% of the voting
power of the Voting Stock of the Company, PSA-Capital or PSA.

Notwithstanding the foregoing definition of “Change in Control,” however, in no
event shall a Change in Control be deemed to have occurred if any of the above
events occurs in such a manner that the Company is no longer a part of a
controlled group that is publicly traded on an established securities market or
otherwise, so long as none of the Participants has their employment status
changed as a result of such events.

6.06 For purposes of this Article VI, the following definitions will apply:

(A) “Exchange Act” means the Securities Exchange Act of 1934, including
amendments, or successor statutes of similar intent.

(B) “Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14 (d) (2) of the Exchange Act).

(C) “Subsidiary” means an entity in which PSA directly or indirectly
beneficially owns eighty percent (80%) or more of the outstanding Voting Stock

(D) “Voting Stock” means the then outstanding securities of an entity entitled
to vote generally in the election of members of that entity’s Board.

(E) “Disability” means a disability that entitles the Participant to long-term
disability benefits under any Company-sponsored long-term disability plan.

ARTICLE VII

Certificates of Award

The Company shall execute and deliver to each Participant to whom an Award
Opportunity is granted a certificate, in the form prescribed by the Committee,
evidencing such Award Opportunity and stating the date thereof and cash amount
that is the subject of the Award Opportunity.

ARTICLE VIII

Amendment, Suspension or Termination of Plan

The Board of Directors of the Company may amend, suspend or terminate this Plan
in whole or in part at any time; provided that no such amendment, suspension or
termination shall adversely affect the rights of the holders of any Award
Opportunity then outstanding. Upon the occurrence of the Change in Control of
the Company, this Plan will terminate unless the Plan is assumed by the
successor to the Company.

 

7



--------------------------------------------------------------------------------

ARTICLE IX

Administration

9.01 The Committee. The Plan shall be administered and interpreted by the
Committee, which shall have full authority and all powers necessary or desirable
for such administration. The express grant in this Plan of any specific power to
the Committee shall not be construed as limiting any power or authority of the
Committee. In its sole and complete discretion the Committee may adopt, alter,
suspend and repeal such administrative rules, regulations, guidelines and
practices governing the operation of the Plan as it shall from time to time deem
advisable. In addition to any other powers and subject to the provisions of the
Plan, the Committee shall have the following specific powers: (i) to determine
the terms and conditions upon which the Award Opportunities may be made; (ii) to
construe and interpret the Plan, (iii) to establish, amend or waive rules or
regulations for the Plan’s administration; (iv) to provide for the grant of
Award Opportunities upon the assumption of, or in substitution for, similar
awards granted by an acquired or other company with which the Company
participates in an acquisition, separation, or similar corporate transaction;
and (v) to make all other determinations and take all other actions necessary or
advisable for the administration of the Plan. The Committee may take action by a
meeting in person, by unanimous written consent, or by meeting with the
assistance of communications equipment which allows all Committee members
participating in the meeting to communicate in either oral or written form. The
Committee may seek the assistance or advice of any persons it deems necessary to
the proper administration of the Plan. Notwithstanding the foregoing, all
actions of the Committee shall be presented to the Board on at least an annual
basis for ratification.

9.02 Selection of Participants. The Committee shall have sole and complete
discretion in determining those Eligible Executives who shall participate in the
Plan. The Committee may request recommendations for individual Award
Opportunities from the Chief Executive Officer of the Company and may delegate
to the Chief Executive Officer of the Company the authority to make Award
Opportunities to Participants, subject to a fixed maximum Award Opportunity
amount for such a group and a maximum Award Opportunity amount for any one
Participant, as determined by the Committee. Award Opportunities made to the
Eligible Executives shall be determined by the Committee.

9.03 Committee Decisions. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan shall be final, conclusive, and binding
upon all persons, including the Company, its stockholders, employees,
Participants, and Beneficiaries, except when the terms of any Award Opportunity
under the Plan are required by law or by the Articles of Incorporation or Bylaws
of the Company to be approved by the Company’s Board of Directors or
shareholders prior to any such Award Opportunity.

9.04 Indemnification of Committee. In addition to such other rights of
indemnification as they may have as directors or as members of the Committee,
the members of the Committee shall be indemnified by the Company against
reasonable expenses incurred from their administration of the Plan. Such
reasonable expenses include, but are not limited to, attorneys’ fees actually
and reasonably incurred in connection with the defense of any action, suit or

 

8



--------------------------------------------------------------------------------

proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan or any Award Opportunity made hereunder, and against
all reasonable amounts paid by them in settlement thereof or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, if such
members acted in good faith and in a manner which they believed to be in, and
not opposed to, the best interests of the Company and its subsidiaries.

ARTICLE X

General Provisions

10.01 Withholding. The Company shall have the right to deduct or withhold any
taxes required by law to be withheld from Award Opportunities.

10.02 Nontransferability. No Award Opportunity and no rights or interests
therein may be sold, transferred, pledged, assigned, exchanged, encumbered or
otherwise alienated or hypothecated, except by testamentary disposition by the
Participant or the laws of descent and distribution or by a qualified domestic
relations order, and any attempt to sell, transfer, pledge, assign, exchange,
encumber or otherwise alienate or hypothecate the same shall be void and shall
not be recognized or given effect by the Company.

10.03 No Right to Employment. No granting of an Award Opportunity shall be
constituted as a right to employment with the Company.

10.04 Construction of the Plan. The Plan, and its rules, rights and regulations
shall be governed, construed, interpreted and administered solely in accordance
with the laws of the state of Georgia. In the event any provision of the Plan
shall be held invalid, illegal or unenforceable, in whole or in part, for any
reason, such determination shall not affect the validity, legality or
enforceability of any remaining provision, portion of provision or the Plan
overall, which shall remain in full force and effect as if the Plan had been
absent the invalid, illegal or unenforceable provision or portion thereof.

 

9